Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 5, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143321                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  ___________________________________                                                                     Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  In re G.M. TALSO, Minor.                                         SC: 143321                                        Justices
                                                                   COA: 300676
                                                                   Houghton CC Family Division:
                                                                   2008-000020-NA
  ____________________________________/

        On order of the Court, the application for leave to appeal the June 2, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 5, 2011                      _________________________________________
           h0802                                                              Clerk